10 N.J. 308 (1952)
91 A.2d 231
FABIAN O'NEIL, PLAINTIFF-APPELLANT,
v.
CARL BILOTTA AND TERESA BILOTTA, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued September 15, 1952.
Decided September 22, 1952.
Mr. Isadore Rabinowitz argued the cause for the appellant.
Mr. Jack Rinzler argued the cause for the respondents (Messrs. Feder & Rinzler, attorneys).
PER CURIAM.
The judgment will be affirmed for the reasons expressed in the opinion of Judge McGeehan in the court below.
For affirmance  Justices OLIPHANT, WACHENFELD, BURLING and JACOBS  4.
For reversal  Justice HEHER  1.